DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 9/19/2021 is acknowledged.  The traversal is on the ground(s) that the claims are connected in design, operation, and effect by virtue of the claimed alloy composition.  This is not found persuasive because the inventions are distinct because the product of group I can be made by a materially different method than the process of group II, such as by a powder metallurgy method.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/19/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
corrosion resistant" in claims 1-13 is a relative term which renders the claim indefinite.  The term "corrosion resistant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the corrosion resistance of the alloy indefinite which renders the scope of the claims indefinite.
Additionally, instant claim 4 recites “wherein final hot forging, rolling, or extrusion or other final hot working operation is performed at a temperature below a beta transus of the corrosion resistant alloy so that the alloy can subsequently be cold worked/finished.”  This limitation is indefinite because the alloy can be cold worked/finished regardless of any prior heat treatment and it is unclear whether the limitation is intending to claim that the alloy is in fact cold worked/finished.
Additionally, instant claim 6 recites the limitation “wherein the yield strength is function of a heat treatment given the alloy [sic].”  In addition to this limitation being written in broken English (the limitation should would more properly be written as “wherein the yield strength is a function of a heat treatment given to the alloy,” it is unclear what specific metes and bounds this limitation adds to the claims because the yield strength of any alloy is influenced by the processing of the alloy.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over RU 2391426 C1 to Fedorov et al (an English language machine translation has been relied upon for examination purposes).

Element
Claimed wt%
Fedorov wt%
Lies within?
Mo
3.0-4.5
4.5
Yes
Ni
0.1-1.0
0.05
See below
Zr
0.1-1.5
0.1
Yes
Fe
0.05-0.3
0.12
Yes
O
0.05-0.25
0.05
Yes
Ti
Balance
Balance
Yes


Regarding the instantly claimed nickel content, the instantly claimed lower limit of Ni of “0.1” wt% is written with one significant figure (as opposed to “0.10” wt%) and as such appears to include values of nickel that round to 0.1 wt%, i.e. values as low as 0.05 wt% Ni, and as such the disclosure of Fedorov alloy 1 of 0.05 wt% Ni appears to lie within the instantly claimed range and thus alloy 1 of Fedorov anticipates instant claim 1.  Alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the nickel content of alloy 1 of Fedorov is close enough to the instantly claimed range of Ni that one of ordinary skill in the art would expect them to have the same properties.  Additionally in the alternative, Fedorov discloses that the nickel content may be from 0.05-0.1 wt% (Fedorov, para [8]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Fedorov including the instantly claimed because Fedorov discloses the same utility throughout the disclosed ranges.

Regarding claims 2 and 3, Fedorov discloses that the alloy contains alpha and beta phases (Fedorov, para [3]).  Although Fedorov is silent as to the exact amount of alpha and beta phases, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Fedorov would be expected to have the same or similar amount of alpha and beta phases as the instantly claimed alloy because the alloy of Fedorov has the same or substantially the same composition.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 4, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable 
Regarding claim 5, alloy 1 of Fedorov has a yield strength of 833 MPa at 20 °C (Fedorov, para [18], Table 2)
Regarding claim 6, the yield strength of any alloy is a function of a heat treatment given to the alloy.
Regarding claims 8-13, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Fedorov would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Fedorov has the same or substantially the same composition.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Claim Rejections - 35 USC § 103
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU 2256713 C1 to Kablov et al (an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Kablov discloses an alloy comprising the following composition (Kablov, pages 2-3) which overlaps the instantly claimed composition as follows as well as a specific example which lies within the claimed composition with the exception of the iron content (Kablov, Table 1, alloy 3):
Element
Claimed wt%
Fedorov wt%
Fedorov 3 wt%
Overlaps/Lies within?
Mo
3.0-4.5
1.0-3.5
3.5
Yes/Yes
Ni
0.1-1.0
0.001-0.1
0.1
Yes/Yes

0.1-1.5
0.01-0.3
0.3
Yes/Yes
Fe
0.05-0.3
0.2-1.2
1.2
Yes/No
O
0.05-0.25
0.04-0.14
0.14
Yes/Yes
Ti
Balance
Balance
Balance
Yes/Yes


Regarding the overlapping alloy composition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Kablov including the instantly claimed because Kablov discloses the same utility throughout the disclosed ranges.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the iron content of alloy 3 of Fedorov to be any amount between 0.2-1.2, including to amounts within the claimed range of 0.05-0.3, the motivation for doing so being that Kablov discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed limitation “corrosion resistant,” this limitation is indefinite as set forth above. Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by 
Regarding claims 2 and 3, Kablov discloses that the alloy contains alpha and beta phases (Kablov, page 3).  Although Kablov is silent as to the exact amount of alpha and beta phases, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Kablov would be expected to have the same or similar amount of alpha and beta phases as the instantly claimed alloy because the alloy of Kablov has the same or substantially the same composition.  
Regarding claim 4, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the alloy of Kablov appears to be either identical or only slightly different than the 
Regarding claims 5 and 8-13, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Fedorov would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Fedorov has the same or substantially the same composition.  
Regarding claim 6, the yield strength of any alloy is a function of a heat treatment given to the alloy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736